Exhibit 10.37F

FOURTH AMENDMENT TO THE

LOAN ARRANGEMENT AND REIMBURSEMENT AGREEMENT

FOURTH AMENDMENT, dated as of March 1, 2013 (this “Amendment”), to the Loan
Arrangement and Reimbursement Agreement, dated as of January 20, 2010 (as
amended by the First Amendment to the Loan Arrangement and Reimbursement
Agreement dated as of June 15, 2011, the Limited Waiver dated as of February 22,
2012, the Second Amendment to the Loan Arrangement and Reimbursement Agreement
dated as of June 20, 2012, the Second Limited Waiver to the Loan Arrangement and
Reimbursement Agreement dated as of September 24, 2012, the Third Amendment to
the Loan Reimbursement Agreement dated December 20, 2012 and as further amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Arrangement Agreement”), between Tesla Motors, Inc. (the “Borrower”) and
the United States Department of Energy (“DOE”). Unless otherwise defined herein,
terms defined in the Arrangement Agreement and used herein shall have the
meanings given to them in the Arrangement Agreement.

WHEREAS, the Borrower has requested that DOE agree to certain amendments to the
Arrangement Agreement, and DOE is willing to agree to such amendments on the
terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments. Effective as of the Amendment Effective Date (as defined
below), the Arrangement Agreement is hereby amended as follows:

(a) Section 3.3(b)(i) to the Arrangement Agreement is hereby amended and
restated in its entirety to read as follows:

“(i) Note P shall (A) be stated to mature on the Note P Stated Maturity Date and
provide that each Advance under Note P amortizes in quarterly installments with
the amount of each installment calculated as if such Note were amortizing in
twenty-eight (28) equal consecutive quarterly installments of principal (each, a
“Note P Installment”) payable on each Quarterly Payment Date, commencing on
December 15, 2012, with the balance due in full on the Note P Stated Maturity
Date, and (B) provide for the payment of interest in accordance with Section 3.5
and the Funding Agreements.”

(b) Section 3.3(b)(ii) to the Arrangement Agreement is hereby amended and
restated in its entirety to read as follows:

“(ii) Note S shall (A) be stated to mature on the Note S Stated Maturity Date
and provide that each Advance under Note S amortizes in quarterly installments
with the amount of each installment calculated as if such Note were amortizing
in forty (40) equal consecutive quarterly installments of principal (each, a
“Note S Installment”) payable on each Quarterly Payment Date, commencing on
December 15, 2012, with the balance due in full on the Note S Stated Maturity
Date, and (B) provide for the payment of interest in accordance with Section 3.5
and the Funding Agreements.”



--------------------------------------------------------------------------------

(c) Section 3.3 to the Arrangement Agreement is hereby amended by adding a new
subsection (c) to read as follows:

“(c) The Borrower shall enter into such amendments to the Notes as FFB may
require to reflect the amendments to Section 3.3(b) made pursuant to that
certain Fourth Amendment to this Agreement, and shall deliver to FFB such other
documents as FFB may require in connection therewith. Unless and until the Notes
are so amended, the Borrower's obligations under Sections 3.3(a) and (b) to make
payment of principal in full on the Note P Stated Maturity Date and the Note S
Stated Maturity Date shall be treated under the Notes as a mandatory prepayment
and shall be subject to the terms and conditions of the Notes in respect
thereof.”

(d) Section 3.6(a)(ii) to the Arrangement Agreement is hereby amended by adding
at the beginning “except as otherwise provided in Section 3.6(c)(ix)(C).”

(e) Section 3.6(c) to the Arrangement Agreement is hereby amended by (x) adding
new subsections (v) and (vi) to read as follows and (y) renumbering existing
subsections (v), (vi) and (vii) and all cross-references to such subsections in
any of the Loan Documents accordingly:

“(v) Excess Cash Flow. After the end of each fiscal quarter occurring in the
Fiscal Years ending December 31, 2015, December 31, 2016 and December 31, 2017,
if there shall be Excess Cash Flow for such fiscal quarter, the Borrower shall,
concurrently with the delivery of quarterly Financial Statements pursuant to
Section 8.1(b) for such fiscal quarter, deliver to DOE and FFB (x) a Prepayment
Election Notice, specifying that it elects to prepay the Advances under the
Notes in a principal amount that results in a Prepayment Price equal to the
Applicable ECF Percentage of the Excess Cash Flow for such fiscal quarter in
accordance with Sections 3.6(c)(viii) and (ix)(C), and (y) a certificate
executed by a Responsible Officer of the Borrower setting forth in reasonable
detail the amount of, and the calculation required for determining the amount
of, Excess Cash Flow for such fiscal quarter, and shall make such prepayment
within five (5) Business Days after the delivery of such Prepayment Election
Notice. If the Excess Cash Flow for any Fiscal Year referred to in the preceding
sentence as reflected in the audited consolidated Financial Statements of the
Borrower delivered pursuant to Section 8.1(c) is greater than the aggregate
amount of Excess Cash Flow for the four fiscal quarters of such year as
reflected in the quarterly Financial Statements of the Borrower delivered
pursuant to Section 8.1(b), the Borrower shall, concurrently with the delivery
of such audited consolidated Financial Statements, deliver to DOE and FFB (x) a
Prepayment Election Notice, specifying that it elects to prepay the Advances
under the Notes in a principal amount that results in a Prepayment Price equal
to the Applicable ECF Percentage of the difference in accordance with Sections
3.6(c)(viii) and (ix)(C), and (y) a certificate executed by a Responsible
Officer of the Borrower setting forth in reasonable detail the amount of, and
the calculation required for determining the amount of, Excess Cash Flow for
such Fiscal Year and such difference, and shall make such prepayment within five
(5) Business Days after the delivery of such Prepayment Election

 

2



--------------------------------------------------------------------------------

Notice. If there is no Excess Cash Flow for any fiscal period referred to in
this Section 3.6(c)(v), the Borrower shall, concurrently with the delivery of
the Financial Statements for such fiscal period pursuant to Section 8.1(b) or
(c), as applicable, deliver to DOE and FFB a certificate executed by a
Responsible Officer of the Borrower setting forth in reasonable detail the
calculation required for determining that there is no Excess Cash Flow for such
fiscal period.

(vi) Fourth Amendment Prepayment. At least five (5) Business Days prior to the
Intended Prepayment Date, the Borrower shall deliver to DOE and FFB a Prepayment
Election Notice, specifying that it elects to prepay the Advances under the
Notes in a principal amount that results in a Prepayment Price equal to
$4,523,366.91 in accordance with Sections 3.6(c)(viii) and (ix)(C), and shall
make such prepayment on or before June 15, 2013.”

(f) Section 3.6(c)(vii) to the Arrangement Agreement, in addition to being
renumbered as Section 3.6 (c)(ix) as provided above, is hereby amended by adding
a new clause (C) to read as follows:

“(C) In the case of any mandatory prepayment made pursuant to Section 3.6(c)(v)
or 3.6(c)(vi), (w) such prepayment shall be allocated among any of the
outstanding Advances selected by DOE in its sole discretion, (x) the Portion (as
defined in the applicable Note) of each such Advance being prepaid shall be
deemed to be the amount of principal for which the Prepayment Price calculated
in accordance with the terms of the applicable Note shall equal the amount
allocated to such Advance under clause (w) of this paragraph, (y) such
prepayment of the Portion of each such Advance shall be applied to the remaining
scheduled Note Installments, in the inverse order of maturity, of such Advance,
in accordance with the terms of the applicable Note, and (z) such prepayment
shall be accompanied by payment of accrued and unpaid interest on the Portion of
each such Advance being prepaid.”

(g) Section 9.16(b) to the Arrangement Agreement is hereby amended by adding the
following to the end thereof:

“(any capital or other expenditure relating to new product development that is
expected to involve an aggregate spend on a cumulative basis through completion
of the development of the new product of $100 million or more being deemed
(without limitation) to be a material modification of the Business Plan).”

(h) Annex A to the Arrangement Agreement is hereby amended by adding the
following definitions in their proper alphabetical order:

“‘Applicable ECF Percentage’ means (a) 20% for each fiscal quarter occurring in
the Fiscal Year ending December 31, 2015 and (b) 35% for each fiscal quarter
thereafter.”

 

3



--------------------------------------------------------------------------------

“‘Excess Cash Flow’ means with respect to any fiscal period, Consolidated
Adjusted EBITDA minus (a) (i) any increases in Consolidated Working Capital
during such period, (ii) interest on Indebtedness and taxes paid in cash during
such period, (iii) capital expenditures incurred and paid for in cash during
such period and (iv) scheduled principal payments on Indebtedness during such
period and (v) the remainder (if greater than zero) resulting from subtracting
the amount of cash and Cash Equivalents (other than Permitted Restricted
Deposits and all amounts listed as reservation payments on the consolidated
balance sheet of the Borrower) held by the Borrower as of the end of such fiscal
period from $200,000,000 and plus (b) any decreases in Consolidated Working
Capital.”

“‘Consolidated Working Capital’ means with respect to any date, (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its subsidiaries at
such date minus (b) the sum of all amounts that would, in conformity with GAAP,
be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Borrower and its subsidiaries on
such date, but excluding without duplication (i) the current portion of any
Indebtedness, (ii) all Indebtedness under revolving credit lines to the extent
otherwise included therein, and (iii) all amounts listed as reservation payments
on the consolidated balance sheet of the Borrower.”

(i) Annex A to the Arrangement Agreement is hereby amended by amending and
restating the following definitions in their entirety to read as follows (and,
for the avoidance of doubt, the final payments under Note P and Note S to be
made on the following dates, respectively, shall not be deemed prepayments
subject to Section 3.6):

“‘Note P Stated Maturity Date’ means December 15, 2017.”

“‘Note S Stated Maturity Date” means December 15, 2017.”

(j) Annex 9.1 to the Arrangement Agreement is hereby amended by amending and
restating Section (d) thereof in its entirety to read as follows:

“(d) Phase B.

For each fiscal quarter ending after December 15, 2012 (each such quarter, an
“Applicable Quarter”), the following financial covenants will be measured as
follows:

(i) Leverage Ratio. For each Applicable Quarter, the Borrower shall not permit
the ratio of Consolidated Total Debt (as of the last day of such Applicable
Quarter) to Consolidated Adjusted EBITDA (for the trailing twelve (12) months
ending with such Applicable Quarter) to exceed the levels set forth in the
schedule below for such Applicable Quarter:

 

4



--------------------------------------------------------------------------------

Fiscal Quarter(s) Ending

   Maximum Ratio of
Consolidated
Total Debt to
Consolidated
Adjusted EBITDA

Prior to December 31, 2013

   Not applicable

December 31, 2013

   5.5 to 1.0

March 31, 2014

   5.0 to 1.0

June 30, 2014

   4.0 to 1.0

September 30, 2014

December 31, 2014

   3.5 to 1.0

March 31, 2015 and thereafter

   2.5 to 1.0

(ii) Interest Coverage Ratio. For each Applicable Quarter, the Borrower shall
not permit the ratio of Consolidated Adjusted EBITDA (for the trailing twelve
(12) months ending with each Applicable Quarter and tested as of the last day of
such Applicable Quarter) to Consolidated Interest Expense (for the trailing
twelve (12) months ending with such Applicable Quarter) to be less than the
levels set forth in the schedule below for such Applicable Quarter:

 

Fiscal Quarter(s) Ending

   Minimum Ratio of
Consolidated
Adjusted EBITDA
to Consolidated
Interest Expense

Prior to December 31, 2013

   Not applicable

December 31, 2013

   1.75 to 1.0

March 31, 2014 and thereafter

   2.0 to 1.0

(iii) Fixed Charge Coverage Ratio. For each Applicable Quarter, the Borrower
shall not permit the ratio of Consolidated Adjusted EBITDA to Consolidated Fixed
Charges (“Fixed Charge Coverage Ratio”) (for the trailing twelve (12) months
ending with such Applicable Quarter) to be less than the levels set forth in the
schedule below for such Applicable Quarter:

 

Fiscal Quarter(s) Ending

   Minimum Fixed
Charge
Coverage Ratio

Prior to December 31, 2013

   Not applicable

December 31, 2013

March 31, 2014

   0.25 to 1.0

June 30, 2014

September 30, 2014

December 31, 2014

March 31, 2015

June 30, 2015

September 30, 2015

   0.5 to 1.0

December 31, 2015

   0.75 to 1.0

 

5



--------------------------------------------------------------------------------

Fiscal Quarter(s) Ending

   Minimum Fixed
Charge
Coverage Ratio

March 31, 2016

June 30, 2016

September 30, 2016

December 31, 2016

   1.0 to 1.0

March 31, 2017 and thereafter

   1.25 to 1.0

provided, that if the Borrower shall submit any updated Business Plan in
accordance with Section 8.2(b) of the Agreement, which Business Plan shall
include financial projections which account for changes in capital expenditures
and financing programs, the Borrower may propose, as part of such updated
Business Plan, revised Minimum Fixed Charge Coverage Ratios based on such
changes (each, a “Proposed Ratio Change”). Unless DOE explicitly rejects any
Proposed Ratio Change within forty-five (45) days of receiving any Business Plan
delivered in accordance with Section 8.2(b) of the Agreement, DOE’s approval of
any Business Plan as a whole shall be deemed to extend to the Proposed Ratio
Changes contained therein.

(iv) Current Ratio. For each Applicable Quarter, the Borrower shall not permit
the Current Ratio to be less than the levels set forth in the schedule below for
the Fiscal Year during which such Applicable Quarter occurs:

 

Fiscal Year Ending

   Minimum Ratio of
Current Assets
to Current
Liabilities

12/31/2012

   1.0 to 1.0

12/31/2013

   1.05 to 1.0

12/31/2014

   1.10 to 1.0

12/31/2015 and thereafter

   1.15 to 1.0

(v) Total Liabilities to Shareholder Equity. From and after March 31, 2014, the
Borrower shall not permit the ratio of Consolidated Total Liabilities to
Shareholder Equity to exceed the levels set forth in the schedule below for such
Applicable Quarter:

 

Fiscal Quarter(s) Ending

   Maximum Ratio of
Consolidated Total
Liabilities to
Shareholder Equity

Prior to March 31, 2014

   Not applicable

March 31, 2014

   5.5 to 1.0

June 30, 2014

   5.0 to 1.0

September 30, 2014

   4.5 to 1.0

December 31, 2014

March 31, 2015

   4.0 to 1.0

June 30, 2015

September 30, 2015

December 31, 2015

   3.0 to 1.0

 

6



--------------------------------------------------------------------------------

Fiscal Quarter(s) Ending

   Maximum Ratio of
Consolidated Total
Liabilities to
Shareholder Equity

March 31, 2016

June 30, 2016

   2.5 to 1.0

September 30, 2016

and thereafter

   2.0 to 1.0

(vi) Capital Expenditures. The Borrower shall not, and shall not permit its
Subsidiaries to, make or incur any Capital Expenditures for any period in excess
of 120% of the aggregate amount set forth for Capital Expenditures for such
period in the Business Plan.

(vii) Operating Lease Expense. DOE reserves the right to require an additional
financial covenant relating to operating lease expense to be established on
mutually agreeable terms in connection with the approval of any Business Plan
which includes an amount of operating lease expense that DOE deems to be
material.”

SECTION 2. Representations and Warranties. Each of the Obligors hereby
represents and warrants to DOE that:

(a) As of the Amendment Effective Date, no Default or Event of Default has
occurred and is continuing.

(b) Each of the representations and warranties made by any Obligor in or
pursuant to the Transaction Documents (other than the representations and
warranties contained in Article 8 of the Note Purchase Agreement) is true and
correct in all material respects on and as of the Amendment Effective Date as if
made on and as of the Amendment Effective Date (except to the extent such
representations and warranties relate to an earlier date, in which case, such
representations and warranties were true and correct in all material respects as
of such earlier date).

(c) Each Obligor has all requisite power and authority to execute, deliver,
perform and observe its obligations under this Amendment and has duly executed
and delivered this Amendment. No board, stockholder or other corporate approvals
of any Obligor are required for this Amendment.

SECTION 3. Effectiveness of this Amendment. This Amendment shall become
effective on the date (the “Amendment Effective Date”) when DOE (i) shall have
received duly executed counterparts hereof that bear the signatures of Borrower
and any other Obligor appearing on the signature page hereof (it being agreed
that the receipt of duly executed counterparts delivered by facsimile or
electronic transmission in Electronic Format shall be sufficient to satisfy the
requirements of this clause (i)), and (ii) shall have executed this Amendment.

 

7



--------------------------------------------------------------------------------

SECTION 4. Effect of Amendment.

(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of DOE under the Arrangement Agreement or any
other Loan Document and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Arrangement Agreement or any other provision of the Arrangement Agreement or of
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Borrower or any other Obligor to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Arrangement Agreement or
any other Loan Document in similar or different circumstances.

(b) On and after the Amendment Effective Date, each reference in the Arrangement
Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”, or words of like
import, and each reference to the “Arrangement Agreement” in any other Loan
Document shall be deemed a reference to the Arrangement Agreement as modified
hereby. This Amendment shall be deemed an amendment to the Arrangement Agreement
pursuant to Section 12.1 of the Arrangement Agreement and constitute a “Loan
Document” for all purposes of the Arrangement Agreement and the other Loan
Documents.

SECTION 5. Consent and Reaffirmation. (a) Each Guarantor hereby consents to this
Amendment and the transactions contemplated hereby, (b) each of Borrower and the
Guarantors agrees that, notwithstanding the effectiveness of this Amendment, the
Guarantee, the Security Agreement and each of the other Loan Documents continue
to be in full force and effect, (c) each Guarantor confirms its guarantee of the
Guaranteed Obligations (as defined in the Guarantee and which definition, for
clarity, incorporates by reference all Note P Obligations and all Note S
Obligations under the Arrangement Agreement as modified hereby), and each of
Borrower and the Guarantors confirms its grant of a security interest in its
assets as Collateral for the Secured Obligations, all as provided in the Loan
Documents, and (d) each of Borrower and the Guarantors acknowledges that such
guarantee and/or grant continues in full force and effect in respect of, and to
secure, the Secured Obligations.

SECTION 6. Governing Law. THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, FEDERAL LAW AND NOT THE LAW OF ANY STATE OR LOCALITY. TO THE
EXTENT THAT A COURT LOOKS TO THE LAWS OF ANY STATE TO DETERMINE OR DEFINE THE
FEDERAL LAW, IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH COURT SHALL
LOOK ONLY TO THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE RULES OF
CONFLICTS OF LAWS.

SECTION 7. Counterparts. This Amendment may be executed in counterparts of the
parties hereof, and each such counterpart shall be considered an original and
all such counterparts shall constitute one and the same instrument. The parties
may deliver such counterparts by facsimile or electronic transmission in
Electronic Format. Each party hereto agrees to deliver a manually executed
original promptly following such facsimile or electronic transmission.

 

8



--------------------------------------------------------------------------------

SECTION 8. Headings. Paragraph headings have been inserted in this Amendment as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Amendment and shall not be used in the
interpretation of any provision of this Amendment.

[Remainder of page intentionally blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above mentioned.

 

  UNITED STATES DEPARTMENT OF ENERGY By:   /s/ Frances Nwachuku   Name:  
Frances Nwachuku   Title:   Director, Portfolio Management Division

 

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

TESLA MOTORS, INC. By:   /s/ Deepak Ahuja   Name:   Deepak Ahuja   Title:  
Chief Financial Officer

 

TESLA MOTORS NEW YORK LLC By:   Tesla Motors, Inc., its sole member By:   /s/
Deepak Ahuja   Name:   Deepak Ahuja   Title:   Chief Financial Officer

 

TESLA MOTORS LEASING, INC. By:   /s/ Deepak Ahuja   Name:   Deepak Ahuja  
Title:   Chief Financial Officer

 

TESLA MOTORS MA, INC. By:   /s/ Deepak Ahuja   Name:   Deepak Ahuja   Title:  
President

 

TESLA MOTORS PA, INC. By:   /s/ Deepak Ahuja   Name:   Deepak Ahuja   Title:  
President

 

TESLA MOTORS TX, INC. By:   /s/ Deepak Ahuja   Name:   Deepak Ahuja   Title:  
President

 

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

NORTHERN NEVADA RESEARCH CO., LLC By:   /s/ Deepak Ahuja   Name:   Deepak Ahuja
  Title:   Chief Financial Officer

 

TESLA MOTORS NV, INC. By:   /s/ Deepak Ahuja   Name:   Deepak Ahuja   Title:  
President

 

TESLA MOTORS FL, INC. By:   /s/ Deepak Ahuja   Name:   Deepak Ahuja   Title:  
President

 

[Signature Page to Fourth Amendment]